On the 6th day of January, 1932, Will Cummings obtained a judgment in the district court of Coal county, Okla., directing the county treasurer to pay a certain judgment out of the sinking fund, and on the 1st day of July, 1932, the county treasurer filed his petition in error with case-made attached, and on the 10th day of August, 1932, filed a brief in which the assignments of error and the authorities cited reasonably support the contention that the judgment was erroneous.
No brief has been filed by the defendant in error, and no excuse given for the failure to file the brief, and no further time has been applied for or obtained in which to file brief. Under the rule announced by this court, the case is therefore reversed and remanded, with directions to vacate the judgment entered and dismiss the action. Durham v. Brown, 164 Okla. 139,24 P.2d 295; McCrory v. High, 162 Okla. 75, 19 P.2d 144.